Pursuant to Ind.Appellate Rule 65(D),
                                                           May 30 2014, 10:09 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

MARK I. COX                                        GREGORY F. ZOELLER
The Mark I. Cox Law Office, LLC                    Attorney General of Indiana
Richmond, Indiana
                                                   ANGELA N. SANCHEZ
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CHARLIE S. HINES III,                              )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 89A05-1307-CR-362
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE WAYNE SUPERIOR COURT
                          The Honorable Gregory A. Horn, Judge
                              Cause No. 89D02-1109-FB-84


                                          May 30, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Charlie S. Hines, III, was convicted after a jury trial of two counts of dealing cocaine

as Class B felonies.1 As there was sufficient evidence to sustain his conviction, we affirm.

                             FACTS AND PROCEDURAL HISTORY

          R.R. was a confidential informant with the Wayne County Drug Task Force. On July

14, 2011, and July 21, 2011, she bought .46 and .30 grams of cocaine, respectively, from

Hines. Before each buy, R.R. contacted Hines to see if he had drugs available. She then met

with police, and a female officer searched R.R.’s clothes and body for drugs and

paraphernalia. After the search, R.R. was provided with audio and video recording

equipment and cash. Police dropped R.R. off near Hines’ home and recorded her meeting

with him. After the buy, R.R. returned to the police vehicle and gave police the drugs she

bought, and a female officer again searched R.R.

                                DISCUSSION AND DECISION

          Hines argues the Task Force did not thoroughly search R.R. and there was no

“delivery” from Hines to R.R. We disagree.

          In reviewing sufficiency of evidence, we do not reweigh evidence or assess credibility

of witnesses. Treadway v. State, 924 N.E.2d 621, 639 (Ind. 2010). We look to the evidence

and reasonable inferences drawn therefrom that support the verdict, and we will affirm the

conviction if there is probative evidence from which a reasonable trier of fact could have

found the defendant guilty beyond a reasonable doubt.

          Ind. Code § 35-048-1-11 defines delivery as “an actual or constructive transfer from


1
    Ind. Code § 35-48-4-1.
                                                 2
one person to another” or “the organizing or supervising” of an actual or constructive

transfer. R.R. testified that she purchased cocaine on two occasions from Hines and, during

the transactions, “I gave the money to [Hines] and [Hines] gave the dope to me.” (Tr. at

415.) Her uncorroborated testimony alone is sufficient to sustain Hines’ conviction. See

Toney v. State, 715 N.E.2d 367, 369 (Ind. 1999) (uncorroborated testimony of one witness

may be sufficient by itself to sustain a conviction on appeal). Police officers also testified as

to their procedures and searches of R.R., and there were audio and video recordings of each

buy. Hines’ arguments are invitations to reweigh the evidence, which we will not do. See

Heyen v. State, 936 N.E.2d 294, 302 (Ind. Ct. App. 2010) (“Adequacy of control [over a drug

purchase] goes to the weight and credibility of the evidence presented, which we will not

reweigh.”), trans. denied.

       Affirmed.

KIRSCH, J., and BAILEY, J., concur.




                                               3